PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Glass, Arthur
Application No. 15/400,969
Filed: January 7, 2017
For: Method of delivering subliminal messages

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed October 12, 2021 to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)”.  Extensions of time under 37 CFR 1.136(a) are permitted.  No fee is required for a renewed petition.  This is not a final agency decision within the meaning of 5 USC § 704.  

The above application became abandoned for failure to timely file a reply to the Non-Final Office action mailed on September 4, 2018.  This Office action set a shortened statutory period for reply of three months.  No extensions of time under 37 CFR 1.136(a) having been obtained, the application became abandoned by operation of law on December 5, 2018.  The Office mailed a Notice of Abandonment on April 16, 2019.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The petition lacks item (1).  


In regard to item (1);

As stated in the petition decision mailed on August 12, 2021, a proper response to the Non-Final action mailed on September 4, 2018 still has not been received.  Upon review of the application, it is noted that the claims submitted with the renewed petition are not in compliance with 37 CFR 1.121(c) which states;

(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).

In addition, petitioner states that claim 1-4 are cancelled, these claims should be labeled as “Cancelled”  and contain no text, as there were only 4 original claims, any new claims added should be labelled as “New”.  As a result, the claims are not in compliance with 37 CFR 1.121(c)(4) as well.  A proper listing of claims for the application must be submitted and be in compliance in regard to the numbering and labeling.  See 37 CFR (c)(4) states; 
(c)(4) When claim text shall not be presented; canceling a claim. 
(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered." 
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as "canceled" will constitute an instruction to cancel the claim. 

Furthermore, as the amendment submitted on January 19, 2021 and April 30, 2021 were not considered because of the reasons set forth in the dismissals mailed on December 17, 2020 and 


For these reasons, the present petition cannot be granted at this time.  For petitioner’s convenience attach is literature “Responding to Non-Final Office Action in Utility Non-Provisional Patent Applications” that contains samples to assist petitioner in preparing a proper response to the outstanding Office action.

Petitioner may wish to consider hiring a registered patent attorney or agent to assist in the prosecution of this application.  However, the Office also recognizes that the cost of such assistant is prohibitive for many applicants, particularly independent inventors and small business concerns.  In light of that, the Office has launched the Pro Se Assistance Program to help inventors meet their goals of protecting their valuable intellectual property.  For general inquiries, questions about your application, or other pro se matters, the Pro Se Assistance Program can be contacted in variety of ways:

Email:  innovationdevelopment@uspto.gov 
Toll free phone number: 1-866-767-3848
Post Mail:Pro Se Assistance, Mail Stop 24P.O. Box 1450Alexandria, VA, 22313-1450

Further correspondence concerning this application should be addressed as follows:

By mail:		Mail Stop Petitions
			Commissioner for Patents
			P.O. Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions

			401 Dulaney Street 
			Alexandria, VA  22314

By FAX:		571-273-8300
			Attn: Office of Petitions

By internet:		EFS-Web1 







/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        

Attachment:	Responding to Non-Final Office Action in Utility Non-Provisional Patent Applications







    
        
            
        
            
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)